PER CURIAM.
The Department of Health and Rehabilitative Services (HRS) seeks review of an interlocutory order denying its motion to vacate a previously entered order awarding Mr. and Mrs. Henschel temporary custody of a premature infant. HRS seeks temporary custody and delivery of the infant to the Department.
We consider the order entered on August 4, 1981 an order for the temporary custody of the child rather than a placement for adoption. Because that order is an accomplished fact which cannot be undone without harm to the child and given the peculiar circumstances of the case, we affirm, although we must disapprove of the procedure followed. HRS is equipped to effectively respond to the situation which arose and should have been consulted at the outstart.
The trial court’s order required the Hen-schels to institute adoption proceedings, and there is indication in the record that a petition has been filed which remains to be processed by HRS. An investigation should be done as expeditiously as possible under the assumption that the Henschels have submitted themselves and the child to the continuing jurisdiction of the Florida courts and to the supervision of HRS.
ROBERT P. SMITH, Jr., C. J., and McCORD and BOOTH, JJ., concur.